DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “a computer readable medium…”  IT is Office Policy that such computer readable medium be explicitly recited to be “non-transitory” in order to exclude signals, carrier waves and the like, which are not statutory. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPN 11,238,274 to Wang et al. and Applicant-cited publication titled “Deep Co-attention based Comparators For Relative Representation Learning in Person Re-identification” by Wu et al. in IDS filed November 8th 2021.

	With regard to claim 1, Wang discloses a pedestrian re-identification method, wherein the method comprises: 
collecting a target image and a to-be-identified image including a pedestrian image (column 1, lines 45-67, Wang discloses person re-identification);  
5obtaining a feature expression of the target image and a feature expression of the to-be-identified image respectively, based on a pre-trained feature extraction model (column 1, lines 53-67 and column 2, lines 1-13, Wang discloses determining both global and local feature expressions);
10identifying whether a pedestrian in the to-be-identified image is the same pedestrian as that in the target image according to the feature expression of the target image and the feature expression of the to-be-identified image (column 1, lines 45-67, and column 3, lines 30-36, Wang discloses person re-identification when a match is determined for the compared images).  
Wang does not explicitly disclose wherein the feature extraction model is obtained by training based on a self-attention feature of a base image as well as a co-attention feature of the base image relative to a reference image.  Wu disclose a system that uses self-attention and co-attention comparators for relative representation learning in person re-identification for training a neural network model to recognize pedestrians in different images (page 1, left column page 3, section III).  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to use the self-attention and co-attention feature extraction training model taught by Wu in combination with the feature expression determination of Wang in order to better recognize pedestrians in multiple images.

With regard to claim 2, Wang discloses the method according to claim 1, wherein the identifying whether a 15pedestrian in the to-be-identified image is the same pedestrian as that in the target image according to the feature expression of the target image and the feature expression of the to-be-identified image comprises: 
if the feature expression is a global feature expression, calculating a similarity between the global feature expression of the target image and the global feature 20expression of the to-be-identified image (column 3, lines 30-37, The similarity of the images are compared using the global feature extraction and the local feature extraction); 
judging whether the similarity is greater than a preset similarity threshold, and if yes, determining that the pedestrian in the corresponding to-be-identified image is the same pedestrian as that in the target image (column 3, lines 30-37, The similarity of the images are compared using the global feature extraction and the local feature extraction.  Re-identification is performed when the images are within a measure of calculated similarity).  

With regard to claim 3, Wang discloses 25the method according to claim 2, wherein before the step of, if the feature expression is a basic feature expression, calculating a similarity between the global feature expression of the target image and the global feature expression of the to-be-identified image, the method further comprises:
performing a global pooling operation for the basic feature expression of the target image and the basic feature expression of the to-be-identified image 29respectively, to obtain the global feature expression of the target image and the global feature expression of the to-be-identified image (column 2, lines 26-55, Wang discloses that pooling is used in calculating the description extraction for the images).

With regard to claim 4, Wang discloses a learning method for re-identification (column 3, lines 33-38), does not explicitly disclose how the learning system is trained.  Wu discloses wherein before the obtaining a feature 5expression of the target image and a feature expression of the to-be-identified image respectively, based on a pre-trained feature extraction model, the method further comprises: 
collecting several training images and known identification of pedestrians included in each of the training images, to constitute a training image set together (page 5, section D, a training batch of image samples is provided);  
10generating several sets of training data according to the training image set, each set of training data comprising a base image and at least one reference image (page 5, section D, the training batch is used to perform calculations paired input training thus comparing unknowns to known images); 
training the feature extraction model with respective sets of training data and known identifications of pedestrians included in base images in the respective sets of training data (page 5, section D, the system is trained using selected images and known person identity images).  
Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to use the training data sets as taught by Wu in order to better training the recognition model of Wang in order to develop a person re-identification system that operates accurately.

With regard to claim 5, Wu also discloses wherein the training the feature extraction model with respective sets of training data and known identifications of pedestrians included in base images in the respective sets of training data comprises: 
for the sets of training data, training the feature extraction model based on the 20self-attention features of the base images in the corresponding training data (pages 4 and 5, sections B, C and D, The model is trained using spatial dependent self-attention features); 
training the feature extraction model based on the co-attention features of the base images in the corresponding training data relative to the respective reference images (pages 4 and 5, sections B, C and D, The model is trained using co-attention features).



With regard to claims 10-13, the discussions of claims 2-5 apply respectively.

With regard to claim 17, the discussion of claim 1 applies. Wang and Wu both disclose a computing device executing a computer program for performing the method described in claim 1.

With regard to claims 18-10, the discussions of claims 2-4 apply respectively.
  

Allowable Subject Matter
Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669